Citation Nr: 0207863	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  96-11 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lupus, claimed as 
due to exposure to herbicide agents.

2.  Entitlement to service connection for a disorder 
manifested by pain and tingling in the extremities, claimed 
as due to exposure to herbicide agents.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a duodenal ulcer.

(The issues involving service connection for headaches and 
post-traumatic stress disorder will be the subject of a later 
decision.  Service connection for a duodenal ulcer is 
addressed in this decision and will also be the subject of a 
later decision.)



REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969 and from June 1971 to June 1988.  His claims 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  That decision was affirmed by 
the Board in January 2000.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2002, the Court partially vacated 
and remanded the Board's decision to assure compliance with 
the Veterans Claims Assistance Act.  See VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  The case is once again 
before the Board. 

The Board is undertaking additional development concerning 
the issue of entitlement to service connection for headaches 
and for post-traumatic stress disorder, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2).  When completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing the veteran's response, the Board 
will prepare a separate decision addressing these issues. 

It appears that the veteran has raised the issues of service 
connection for defective vision and for a decreased libido.  
The veteran has also requested that he be awarded a total 
disability rating based on individual unemployability by 
reason of service-connected disabilities. (TDIU).  As these 
matters have not been developed for appellate review, the 
Board refers them to the RO for any appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims for service connection for lupus and 
for a disorder involving pain and tingling in the 
extremities, and has obtained and fully developed all 
evidence necessary for the equitable disposition of these 
claims.

2.  The veteran's lupus is not related to service, to include 
Agent Orange exposure therein.

3.  The veteran's complaints of pain and tingling in the 
extremities has not been attributed to a diagnosed 
disability.

4.  An unappealed November 1988 rating decision denied the 
veteran's claim for service connection for hearing loss.

5.  The additional evidence presented since November 1988 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for hearing loss.

6.  The unappealed November 1988 rating decision also denied 
the veteran's claim for service connection for a duodenal 
ulcer.

7.  The evidence received since November 1988 is new and 
material; thus, the claim for service connection for a 
duodenal ulcer is reopened.  


CONCLUSIONS OF LAW

1.  Lupus was not incurred in or aggravated by service nor 
may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.126(a)).

2.  A disorder manifested by pain and tingling in the 
extremities was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.126(a)).

3.  The unappealed November 1988 rating decision which denied 
service connection for hearing loss is final.  38 U.S.C.A. § 
7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

4.  The additional evidence presented since November 1988 is 
not new and material, and the claim for service connection 
for hearing loss has not been reopened.  38 U.S.C.A. §§ 5103, 
5108 (West 1991 & Supp. 2001); 38 C.F.R.          § 3.156 
(200).

5.  The November 1988 rating decision which denied service 
connection for a duodenal ulcer is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001); 38 C.F.R.   §§ 20.302, 20.1103 
(2001).

6.  The additional evidence presented since November 1988 is 
new and material, and the claim for service connection for a 
duodenal ulcer has been reopened.  38 U.S.C.A. §§ 5103, 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service-Connection Claims

The veteran claims that he currently suffers from lupus and 
from a disorder involving pain and tingling in his 
extremities.  He believes that each of these disorders 
resulted from having been exposed to Agent Orange while 
serving in the Republic of Vietnam during the Vietnam Era.  
For the reasons set forth below, the Board finds that the 
preponderance of the evidence is against each of the 
veteran's claims. 

A.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  In August 2001, VA also 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.   

Under these provisions, VA has a duty to notify the veteran 
of the evidence needed to substantiate his claims.  VA also 
has a duty to assist the veteran in obtaining relevant 
evidence if a reasonable possibility exists that such 
assistance would aid in substantiating the claims.  If VA is 
unable to obtain records identified by the veteran, the 
claimant must be notified of the identity of the records that 
were not obtained, explain the efforts to obtain the records, 
and describe any further action to be taken to obtain the 
records.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  

After reviewing the claims file, the Board finds that there 
has been compliance with the assistance provisions of the 
VCAA.  It appears from the record that all pertinent medical 
records have been obtained and associated with the claims 
file.  The veteran was also examined by VA in November 1994 
and July 1999.   In addition to the medical evidence, the 
veteran was afforded the opportunity to testify at a hearing 
before the undersigned member of the Board in June 1999.  The 
Board concludes, moreover, that the discussions contained in 
the rating decision on appeal and the Statement of the Case 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The RO also notified the veteran of the 
relevant provisions of the VCAA in letters dated April 2001 
and May 2001.  As such, compliance with VA's notification and 
duty-to-assist requirements has been accomplished, and 
additional development would serve no useful purpose. 

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that the veteran's appeal will not be 
adversely affected because the RO has not had a chance to 
apply the new provisions in adjudicating this claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The Board therefore finds that disposition 
of the veteran's claims at the present time is appropriate.

B.  Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
If a chronic disorder such systemic lupus erythematosus is 
manifest to a compensable degree (10 percent or more) within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R.           
§§ 3.307, 3.309 (2001).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability, and no more, over 
and above the degree of disability existing prior to the 
aggravation.  Id; see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  In cases of secondary service connection, 
medical evidence is also required to establish a link between 
the claimed disability and the service-connected disability.  
See Jones v. Brown, 7 Vet. App. 134 (1994). 

In addition to these regulations, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a 
veteran was exposed to Agent Orange during active military, 
naval, or air service, the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e).  

The Board notes that 38 C.F.R. § 3.309(e) was recently 
amended, adding Type II diabetes mellitus to the list of 
diseases for which presumptive service-connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).  However, the Board 
finds that this change is not applicable or material to the 
appellant's claim, and that further action by the RO as to 
this change is not required in this appeal.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War Era.  38 U.S.C.A. § 1116; 38 C.F.R.                 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  If a disorder 
is not listed in 38 C.F.R. § 3.309(e), the presumption of 
service connection related to Agent Orange is not available, 
and the presumption of exposure to herbicides is also 
precluded.  McCartt v. West, 12 Vet. App. 164 (1999).  

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 67 Fed. Reg. 42600-
42608 (June 24, 2002).  Recently, the Secretary published a 
list of conditions for which a presumption of service 
connection based on exposure to herbicides used in Vietnam 
during the Vietnam era is not warranted.  See Notice, 67 Fed. 
Reg. 42600-42608 (June 24, 2002).  That list of conditions 
includes chronic persistent peripheral neuropathy and 
circulatory disorders.  The authority for such a finding 
stemmed from a provision in the Agent Orange Act of 1991, 
which permitted the Secretary to enter into an agreement with 
the National Academy of Sciences (NAS) and to review and 
summarize the scientific evidence concerning the association 
between exposure to herbicides used in Vietnam during the 
Vietnam Era, and each disease suspected to be associated with 
such exposure.  Id.

However, even if an appellant is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).

C.  Lupus

The veteran filed a claim alleging that he suffers from lupus 
as a result of having been exposed to Agent Orange while 
serving in Vietnam.  At his June 1999 hearing, however, the 
veteran explained that his skin condition for which he was 
seeking service connection was recently identified as 
chloracne.  However, the claim for service connection for 
chloracne has not been procedurally developed for appellate 
review and has been referred back to the RO for appropriate 
action.  The Board will therefore proceed to adjudicate the 
claim for service connection for lupus, as that appeal has 
not been formally withdrawn.  38 C.F.R. § 20.204 (2001) (a 
substantive appeal may be withdrawn in writing).  

The veteran's service medical records make no reference to 
lupus or any other skin disease.  Of particular relevance, a 
retirement examination report dated March 1988 reflects that 
the veteran checked "no" when asked about skin diseases.  
In fact, no skin problems were identified until four years 
after the veteran retired from active duty.

A July 1992 VA outpatient treatment report shows that the 
veteran was seen for a rash on his body.  A test for lupus 
was negative.  The veteran underwent a VA Agent Orange 
examination in November 1994, where he reported that he had 
been in areas of Vietnam that had been sprayed with 
herbicides.  The veteran then related several disabilities to 
Agent Orange exposure, including lupus.  The examiner 
prescribed a medication, but did not offer an opinion linking 
the veteran's lupus to Agent Orange exposure.

The report of a VA dioxin exposure examination dated July 
1995 also includes the veteran's history of having been in 
areas of Vietnam which had been sprayed by Agent Orange.  The 
veteran described a chronic recurrent hyperpigmented rash on 
his torso and said he had a skin biopsy performed in 1992.  
The lesions were supposedly typical of discoid lupus.  Upon 
physical examination, scattered hyperpigmented patches 
measuring between  1/2 to 2 centimeters in diameter were 
observed on the veteran's back, torso and forearm.  The 
diagnosis was cutaneous lupus.  The examiner, however, did 
not provide any opinion concerning the etiology of the 
veteran's lupus. 

The veteran submitted other outpatient treatment reports from 
various facilities, several of which document treatment for 
skin conditions.  However, none of these reports includes a 
medical opinion concerning the etiology or date of onset of 
the veteran's lupus.  In a November 1993 letter, a physician 
at Eastern Dermatology indicated that the veteran had a long 
history of a rash, previously diagnosed as lupus.  The 
physician noted that a punch biopsy taken from a plaque on 
the veteran's right shoulder was negative.  A July 1996 VA 
outpatient treatment report also includes a diagnosis of 
cutaneous lupus.  A May 1998 treatment report from Formedic 
shows treatment for seborrheid dermatitis on the veteran's 
back.  Finally, a January 2000 VA outpatient treatment report 
reflects that the veteran suffers from chronic cutaneous 
lupus which was first diagnosed in 1992. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for lupus.  The record reflects that 
the veteran served in the Republic of Vietnam during the 
Vietnam Era, and there is competent medical evidence 
demonstrating that he currently suffers from lupus.  However, 
lupus is not among the diseases for which the Secretary of 
Veterans Affairs, under the Authority of the Agent Orange Act 
of 1991, has determined is associated with exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era.  See 61 Fed. Reg. 57587 (1996); 38 C.F.R. §§ 3.307(d), 
3.309(e).  Consequently, service connection on a presumptive 
basis as a result of Agent Orange exposure is not warranted. 

Service connection, therefore, can only be established with 
proof of actual direct causation (i.e., a medical opinion 
indicating that the veteran's lung disorder is related to his 
period of service, to include any Agent Orange exposure 
therein).  However, no medical evidence shows that the 
veteran's lupus had its onset either in service or during the 
one year presumptive period after service.  None of the 
service medical records makes any reference to lupus, which 
was first identified in 1992, five years after the veteran 
retired from active duty.  Moreover, no medical professional 
has indicated that the veteran's lupus is related to service, 
to include Agent Orange exposure therein.  Although several 
medical professionals have noted the veteran's belief that 
his lupus was caused by exposure to Agent Orange in Vietnam, 
no actual opinion concerning the etiology of this condition 
was offered.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that evidence which is simply unenhanced 
information recorded by a medical examiner does not 
constitute competent medical evidence).

Although the veteran believes that he suffers from lupus as a 
result of having been exposed to Agent Orange, as a layperson 
without medical expertise or training, his statements are 
insufficient to prove his claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu, 2 Vet. App. at 494-95 
(laypersons are not competent to render medical opinions); 
see also 66 Fed. Reg. 45,620, 45, 630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(2) (competency is an 
adjudicative determination).  As such, the veteran's 
statements are of limited probative value, especially in 
light of the medical evidence which fails to support his 
theory of service connection. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a lupus as a result of exposure to Agent 
Orange.  Accordingly, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 
2096, 2098-2099 (2000); see also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (holding that the VCAA did not 
alter the benefit-of-the doubt doctrine).  Thus, the appeal 
is denied.

D.  Pain And Tingling In The Extremities

The veteran testified at his June 1999 hearing that he 
experienced symptoms involving numbness and tingling in his 
hands and feet.  The veteran initially claimed that these 
symptoms were due Agent Orange exposure.  At his hearing, 
however, he alleged that these symptoms were due to his 
service-connected heart disorder.  In any event, the Board 
finds that no competent evidence of record shows that the 
veteran suffers from a disability involving pain and tingling 
of the extremities.  Therefore, the appeal must be denied.

None of the veteran's service medical records includes any 
complaint, treatment or finding pertaining to a disorder 
manifested by pain and tingling of the extremities.   
Similarly, none of the post-service medical evidence shows 
that the veteran was diagnosed with a disorder involving pain 
and tingling of the extremities.  This is consistent with the 
veteran's testimony at his hearing, where he said that no 
medical professional had mentioned the phrase "peripheral 
neuropathy."  He also said that doctors had attributed his 
complaints to arthritis, which is not an issue before the 
Board at this time. 

The fact that the veteran may have experienced symptoms in 
the past is insufficient to establish service connection.  
Consequently, absent a current disability, a grant of service 
connection is not warranted.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability.); Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted"); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  
As with the claim for service connection for lupus, the 
veteran's statements are insufficient to establish the 
presence of a disorder manifested by pain and tingling of the 
extremities because the evidence does not show that he has 
the requisite medical expertise or training to diagnose such 
a condition.  Grottveit, Espiritu, both supra. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a disorder manifested by pain and tingling in 
the extremities.  Hence, there is not an approximate balance 
of positive and negative evidence to which the benefit-of-
the-doubt standard applies.  VCAA, Pub. L. No. 106-475, 114 
Stat. 2096, 2098-2099 (2000).  

II.  Claims to Reopen Based on New and Material Evidence

As a preliminary matter, the VCAA appears to have left intact 
the requirement that a veteran present new and material 
evidence to reopen a final decision under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  38 
U.S.C.A. § 5103A(f) (West Supp. 2001).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R.             §§ 3.156(a), 3.159(c)).  However, the 
regulation provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the veteran's claim was received prior to 
that date, those regulatory provisions do not apply.

Further, in any claim to reopen, the Secretary is required to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be obtained by 
the Secretary.  See 38 U.S.C.A. § 5013(a); 38 C.F.R. § 
3.159(b); see also Quartuccio v. Principi, No 01-997 (U.S. 
Vet. App. June 19, 2002).  Here, the record contains letters 
from the RO to the veteran as well as information contained 
in the Rating Decisions and Statement of the Case by the RO 
notifying the veteran of the evidence needed to reopen his 
claim.  Moreover, it is clear that the RO has informed the 
veteran of the evidence it has obtained in connection with 
his appeal and it does not appear that there are any 
pertinent records that have not been obtained.  Since these 
communications meet the standard set forth in the VCAA, the 
Board finds that no further development is needed as to the 
claims to reopen.

A.  Hearing Loss

The RO denied the veteran's claim for service connection for 
hearing loss in November 1988.  The evidence considered at 
that time included the veteran's service medical records, 
which the RO characterized as showing normal hearing 
throughout.  Also of record was a VA audiological evaluation 
report dated August 1988 which revealed, in the left ear, a 
10-decibel loss at the 500 Hertz (Hz) level, a 15-decibel 
loss at the 1000 Hz level, a 20-decibel loss at the 2000 Hz 
level, a 30-decibel loss at the 3000 Hz level, and a 40-
decibel loss at the 4000 Hz level.  Testing in the right ear 
showed a 15-decibel loss at the 500 Hz level, a 10-decibel 
loss at the 1000 Hz level, a 20-decibel loss at the 2000 Hz 
level, a 30-decibel loss at the 3000 Hz level, and a 35-
decibel loss at the 4000 Hz level.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and of 92 in the left ear.  The diagnoses were 
right ear slight high frequency hearing impairment, and left 
ear high frequency hearing impairment.

In the November 1988 decision, the RO found that the 
veteran's hearing loss was not related to service.  Although 
the veteran was notified of that decision and of his 
appellate rights in a December 1998 letter, no appeal was 
filed. 

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New and material evidence is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In this case, the additional evidence submitted since the 
November 1988 rating decision includes the veteran's 
testimony presented at his June 1999 hearing.  The veteran 
stated that he first started having problems with his hearing 
while he was in Vietnam due to the noise from rounds going 
off.  He said that he did not recall getting treated while in 
Vietnam because there was no time to seek medical attention.  
The veteran's wife also testified about the veteran's current 
hearing loss, stating that he had difficulty hearing the 
television.

The Board finds that the additional evidence presented since 
November 1988 is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for hearing loss.  What was lacking 
previously, and is still lacking, is competent medical 
evidence linking the veteran's hearing loss to service.  
Therefore, the additional evidence presented since November 
1988 is not new and material, and the claim for service 
connection for hearing loss has not been reopened.  
Accordingly, the November 1988 rating decision which denied 
service connection for hearing loss remains final.  The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to reopen his claim.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996). 

B.  Duodenal Ulcer

The November 1988 rating decision also denied the veteran's 
claim for service connection for a duodenal ulcer.  The RO 
determined that the veteran's ulcer had preexisted service 
and that there were no current manifestations of an ulcer.  
The evidence of record at that time included the veteran's 
service medical records.  In particular, a November 1987 
service medical record showed that the veteran had a history 
of having a peptic ulcer when he was in his teens with no 
recurrence since then except for some recent epigastric 
aching.  An upper GI series showed a small 2 millimeter 
duodenal ulcer.  Also of record was the August 1988 VA 
examination report, which included a diagnosis of "history 
of duodenal ulcer - not found".

In November 1988, the RO thus concluded that the veteran's 
duodenal ulcer had preexisted service and, in the complete 
absence of current manifestations, determined that permanent 
aggravation of this preexisting condition had not been shown.  
The veteran was notified of that decision and of his 
appellate rights in December 1988, but no appeal was filed.

Since then, the veteran has submitted an August 2000 
treatment report from Formedic which includes a diagnostic 
assessment of "GERD with peptic ulcer disease."  The Board 
finds this evidence to be new, as it was not of record at the 
time of the November 1988 rating decision and is not 
cumulative of any other evidence at that time.  In addition, 
this evidence is probative of the central issue in this case 
as to whether the veteran suffers from an ulcer.  In Hodge, 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Hodge, 155 
F.3d at 1363.  Accordingly, the Board concludes that new and 
material evidence has been submitted since the November 1988 
rating decision; thus, the claim for service connection for 
an ulcer must be reopened. 

Although the Board has reopened the veteran's claim, the 
evidence does not establish that the veteran's preexisting 
ulcer was aggravated by service.  Therefore, the Board will 
undertake additional development, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903 (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing the veteran's response, the Board 
will prepare a separate decision addressing this issue. 



ORDER

The claim for service connection for lupus, claimed as due to 
exposure to herbicide agents, is denied.

The claim for service connection for a disorder manifested by 
pain and tingling in the extremities, claimed as due to 
exposure to herbicide agents, is denied.

New and material evidence has not been submitted to reopen 
the claim for service connection for hearing loss, and the 
appeal is denied.

New and material evidence has been submitted to reopen the 
claim for service connection for a duodenal ulcer, and, to 
this extent only, the appeal is granted.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

